Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-15-00099-CV

                                     Karin Elizabeth Sims-Lowery

                                                    v.

                                        Damion Anthony Lowery

              NO. 2011-18283 IN THE 309TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
  CLK RECORD                  $77.00           04/08/2015             UNKNOWN                   ANT
SUPP CLK RECORD               $14.00           03/10/2015             UNKNOWN                   UNK
     FILING                  $195.00           02/02/2015             NOT PAID                  ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $286.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this July 3, 2015.